DETAILED ACTION

Response to Amendment
	In view of the arguments and amendments to Claims 1 and 3, and cancellation of Claim 2, the previous prior art rejections directed to the claims are maintained with revised mappings and rationales as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2010-030824 (Inoue).
In regards to Claim 1, Inoue teaches an indium oxide sputtering target (Abstract), wherein the object of the invention is to provide an indium oxide sintered body (sputtering target) that can suppress nodules (¶36), wherein an oxide thin film obtained by sputtering using the sputtering target (¶46), wherein the oxide thin film is a thin film for a channel layer of a thin film transistor (¶47) – corresponding to an oxide semiconductor film (instant Claim 1).  Inoue also teaches that the indium oxide sintered body includes a metal phase M (¶52), which can comprise of Ga, Sn or both (¶53), as well as another metal R, which can include one or more of 
                 
                    0.33
                    ≤
                    
                        
                            I
                            n
                        
                        
                            I
                            n
                            +
                            R
                            +
                            M
                        
                    
                    ≤
                    0.99
                     
                    
                        
                            1
                        
                    
                
            
                
                    0.01
                    ≤
                    
                        
                            M
                        
                        
                            I
                            n
                            +
                            R
                            +
                            M
                        
                    
                    ≤
                    0.50
                     
                    
                        
                            2
                        
                    
                
            
                
                    0.00
                    <
                    
                        
                            R
                        
                        
                            I
                            n
                            +
                            R
                            +
                            M
                        
                    
                    ≤
                    0.10
                     
                    
                        
                            3
                        
                    
                
            

Given that Inoue teaches that M may be comprised of both Ga and Sn, and R corresponds to a rare earth element X as claimed, Inoue teaches a substantially overlapping composition as the limitation of 
In, Ga, Sn at respective atomic ratios of:
                
                    0.01
                    ≤
                    
                        
                            G
                            a
                        
                        
                            I
                            n
                            +
                            G
                            a
                            +
                            S
                            n
                        
                    
                    ≤
                    0.30
                     
                    
                        
                            1
                        
                    
                
            
                
                    0.01
                    ≤
                    
                        
                            S
                            n
                        
                        
                            I
                            n
                            +
                            G
                            a
                            +
                            S
                            n
                        
                    
                    ≤
                    0.40
                     
                    
                        
                            2
                        
                    
                
            
                
                    0.55
                    ≤
                    
                        
                            I
                            n
                        
                        
                            I
                            n
                            +
                            G
                            a
                            +
                            S
                            n
                        
                    
                    ≤
                    0.98
                     
                    
                        
                            3
                        
                    
                
            
and a rare earth element X at an atomic ratio of:
                
                    0.03
                    ≤
                    
                        
                            X
                        
                        
                            I
                            n
                            +
                            G
                            a
                            +
                            S
                            n
                            +
                            X
                        
                    
                    ≤
                    0.25
                     
                    
                        
                            4
                        
                    
                
            
Wherein the rare-earth element X can include one or more of Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu (instant Claim 1), wherein X is at least one rare-earth element selected from the group of Y, La, Nd, Sm (instant Claim 3). 
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
One of ordinary skill in the art would expect that given that Inoue teaches the same components within a film as well as overlapping atomic ratios of Ga, Sn, In, and a rare-earth element X to exhibit substantially the same properties as the product as claimed.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office has not shown that the cited reference discloses each and every limitation of the claims, wherein the combination of such result in surprising and superior results (Applicant’s Arguments, Page 5), wherein the Inoue, the cited reference, does not explicitly teach Formulae 1-5 as claimed (Pages 5-6).  Applicant further argues that the Office cites nothing in the references that teach or suggest a motivation to combine the individual limitations in a way to arrive at the claimed limitation, wherein the Office relies on multiple inconsistent parameters would need to be used (Page 6).  Applicant further argues that a single formula of (2) of Inoue is not sufficient, and that M cannot be merely replaced with Ga + Sn, as Comparative Examples 1-4, which do not fulfill all of the claimed Formulae, do not have favorable anti-cracking properties (Pages 6-8), and thus the limitations of Claim 1 are surprising, advantageous, and unexpected over the cited references (Page 8).
n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, the use of patents as references is not limited to what patentees describe as their own inventions or to the problems with which they are concerned.  MPEP 2123.  They are part of the literature of the art, relevant for all they contain.  Id.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Id.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Id.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  Id.  Inoue broadly discloses the allowable values within the range, wherein Examiner notes that the atomic ratio ranges of In and rare earth element overlap with that as claimed.  Additionally, for the component M, which Inoue teaches may be comprised of Ga, Sn, or both.  
Applicant argues that exemplary components of the invention may contain components such as Ga3In5Sn2O16 with oxides of rare earth elements; said gallium-indium-tin-oxide is substantially similar to that of Formulae 1-3 of Inoue, but the Specification does not explicitly 
Applicant provides Comparative Examples 1-4, which fail to meet all of the claimed formulae, in an attempt to compare to that of Inoue, however, Applicant has not sufficiently established that Inoue does not disclose a composition that overlaps with and is prima facie obvious over the limitations as claimed.  The disclosure of Inoue cannot be simply equated to Comparative Examples to show the alleged unexpected and advantageous results of the product generated from the limitations that Applicant argues; in fact, the disclosure of Inoue, as previously established by the Examiner, sufficiently overlaps in multiple formulae and contains substantially similar components. Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, and therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784